Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 10/12/2021 has been entered. Claims 1-18 are currently pending in this application.
Applicant’s arguments, see Pages 8-9, filed 10/12/2021, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claim 18 has been withdrawn.
Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a flexible display apparatus as set forth in claims 1-18.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a flexible display apparatus comprising: a display panel; and a polarizing structure, wherein the polarizing structure comprises: a λ/4 phase retardation layer; a linear polarizer disposed on the λ/4 phase retardation layer; a λ/2 phase retardation layer disposed between the λ/4 phase retardation layer and the linear polarizer; a first adhesive structure disposed between the λ/4 phase retardation layer and the λ/2 phase retardation layer, the first adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to 40 ˚C and less than or equal to 150 °C; and a second adhesive structure disposed between the λ/2 phase retardation layer and the linear polarizer; wherein “the second adhesive structure in direct contact with the linear polarizer, the second adhesive 
Claims 2-17 are allowable due to their dependency.
The most relevant reference, Park et al. (KR1020160055431A) in view of Okamoto et al. (US 2019/0106599) and Ushino et al. (US 2007/0127130) only discloses a flexible display apparatus comprising: a display panel; and a polarizing structure, wherein the polarizing structure comprises: a λ/4 phase retardation layer; a linear polarizer disposed on the λ/4 phase retardation layer; a λ/2 phase retardation layer disposed between the λ/4 phase retardation layer and the linear polarizer; a first adhesive structure disposed between the λ/4 phase retardation layer and the λ/2 phase retardation layer, the first adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to 40 ˚C and less than or equal to 150 °C; and a second adhesive structure disposed between the λ/2 phase retardation layer and the linear polarizer, the second adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to -35 ˚C and less than or equal to 0 ˚C. However they do not teach or suggest that the second adhesive structure disposed between the λ/2 phase retardation layer and the linear polarizer in direct contact with the linear polarizer, the second adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to -35 ˚C and less than or equal to 0 ˚C in combination with the other required elements of the claim.

Regarding claim 18, the prior art of record, taken along or in combination, fails to disclose or suggest a flexible display apparatus comprising a display panel comprising a bending area; and a polarizing structure, wherein the polarzing structure comprises a first phase retardation layer including a liquid crystal coating layer; a linear polarizer disposed on the first phase retardation layer; a second phase retardation layer including a liquid crystal coating layer disposed between the first phase 
The most relevant reference, Choi (US 2015/0064367) in view of Okamoto et al. (US 2019/0106599) only discloses a flexible display apparatus comprising a display panel comprising a bending area; and a polarizing structure, wherein the polarzing structure comprises a first phase retardation layer including a liquid crystal coating layer; a linear polarizer disposed on the first phase retardation layer; a second phase retardation layer including a liquid crystal coating layer disposed between the first phase retardation layer and the linear polarizer; a first adhesive structure with a glass transition temperature that is greater than or equal to 40 °C and less than or equal to 150 °C, and disposed between the first phase retardation layer and the second phase retardation layer; and a second adhesive structure, wherein the first and second phase retardation layers are a A/4 phase retardation layer and A/2 phase retardation layer. However they do not teach or suggest that the second adhesive structure with a glass transition temperature that is greater than or equal to -35 °C and less than or equal to 0 °C, and disposed directly between the second phase retardation layer and the linear polarizer in combination with the other required elements of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871